NUMBER 13-14-00125-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


           IN THE INTEREST OF H.N.O. AND M.H.O., CHILDREN


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion Per Curiam
      Appellant, M.J.O., perfected an appeal from an order entered by the 24th District

Court of Victoria County, Texas ruling on the appellant's motion to enforce the parties'

mediated settlement agreement. On appeal, appellant complains of the trial court's failure

to award him attorney's fees and costs. Subsequent to appellant's notice of appeal, the

parties agreed to submit the attorney's fees and costs issue to arbitration, as

contemplated by the terms of the mediated settlement agreement.            The arbitrator

thereafter issued its decision, in which appellant was denied his request for fees and
costs. Appellant then filed a motion to abate this appeal because he "is in the process

of" filing a motion for the arbitrator to modify and correct its ruling and a motion to vacate

the ruling with the "319th Judicial District Court." Appellee responded, urging this Court

to deny appellant's motion to abate. Appellee also filed a motion to dismiss the appeal

for lack of subject-matter jurisdiction, arguing that the parties' agreement to arbitrate the

fees and costs dispute waived appellant's right to seek recourse in the courts. Appellant

has indicated by reply letter that he does not oppose appellee's motion to dismiss.

        The Court, having considered the documents on file and the parties' motions, is of

the opinion that this appeal should be dismissed. Having submitted the issues in this

appeal to binding arbitration, appellant has waived his right to recourse in this Court. See

In re Burton, McCumber & Cortez, L.L.P., 115 S.W.3d 235, 237 (Tex. App.—Corpus

Christi 2003, orig. proceeding) ("[W]here a party contractually agrees to arbitrate a

dispute, it waives its right to recourse in the courts.") (citing D. Wilson Constr. Co. v.

McAllen Ind. Sch. Dist., 848 S.W.2d 226, 231 (Tex. App.—Corpus Christi 1992, writ

dism'd w.o.j.)). We therefore lack jurisdiction over this dispute at this stage.1 Appellee's

motion to dismiss is GRANTED, and the appeal is hereby DISMISSED. All other pending

motions are DENIED AS MOOT.

                                                                             PER CURIAM

Delivered and filed the
17th day of July, 2014.




        1  In her motion to dismiss, appellee correctly notes that appellant is not "without remedy if he
believes that the arbitrator erroneously affirmed the 24th Judicial District's denial of his motion for fees and
costs. His remedies are precisely what he intends to pursue: asking the arbitrator to modify the ruling,
and/or asking a district court to vacate the arbitrator's ruling. And if he remains dissatisfied with a district
court's response to the arbitrator's ruling he can appeal to this Court."

                                                       2